Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-9 is the inclusion of the following limitations: ‘evaluate the data structure with the evaluation code to produce a local qualification decision approving or denying entry to the distributed ledger; upon obtaining a majority of decisions, comprising the local qualification decision and the number of peer qualification decisions, to approve, create a plurality of workflow block comprising at least a portion of the data structure and appending the plurality of workflow blocks to the distributed ledger, wherein at least one of the plurality of workflow blocks comprises machine-readable workflow instructions; and cause the machine-readable workflow instructions within the at least one of the plurality of workflow blocks to execute’.
The primary reason for the allowance of claims 10-18 is the inclusion of the following limitations: ‘evaluating the data structure with the evaluation code to produce a local qualification decision approving or denying entry to the distributed ledger; upon obtaining a majority of decisions, comprising the local qualification decision and the number of peer qualification decisions, to approve, creating a plurality of workflow block 
The primary reason for the allowance of claims 19,20 is the inclusion of the following limitations: ‘means to evaluate the data structure with the evaluation code to produce a local qualification decision approving or denying entry to the distributed ledger; means to, upon obtaining a majority of decisions, comprising the local qualification decision and the number of peer qualification decisions, to approve, create a plurality of workflow block comprising at least a portion of the data structure and appending the plurality of workflow blocks to the distributed ledger, wherein at least one of the plurality of workflow blocks comprises machine-readable workflow instructions; and means to cause the machine-readable workflow instructions within the at least one of the plurality of workflow blocks to execute’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art: USPN 20200099698 which discloses establishing a smart contract, in response to malware being detected in the network .
USPN 20220050449 discloses monitoring of physical infrastructure operational parameters via a first set of sensor devices and periodically write data to a blockchain and further explained via a smart contract being executed in paragraphs 0088-0089.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘means to receive a data structure’, ‘means to access’, ‘means to evaluate’, ‘means to receive, from the network, a number…’, means to…approve’, ‘means to cause the machine-readable workflow instructions…’ in claim 19; ‘means to receiving…an operational attribute’, ‘means to…create’ in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Yolanda L Wilson/Primary Examiner, Art Unit 2113